Citation Nr: 0842083	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-41 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for residuals of 
a penicillin reaction, to include loss of sense of smell, and 
if so, whether service connection is warranted for the 
claimed disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk




INTRODUCTION

The veteran had active duty military service from December 
1958 to November 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, KS.

The issue of entitlement to service connection for residuals 
of a penicillin reaction, to include a loss of sense of 
smell, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A June 1993 RO rating decision denied the veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for residuals from a 
penicillin reaction; the veteran did not appeal this June 
1993 RO rating decision. 

2. Evidence associated with the claims file after the last 
final denial in June 1993 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
veteran's claim.


CONCLUSIONS OF LAW

1. The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
penicillin reaction, to include loss of sense of smell, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for residuals of a 
penicillin reaction, to include a loss of sense of smell, the 
Board notes that a lengthy discussion of VCAA notice is 
unnecessary as the Board is reopening this claim.  

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are various VA medical 
records.  The Board finds that all relevant evidence 
necessary for an equitable disposition of the issue of 
reopening the veteran's claim has been obtained, and that 
this issue is therefore ready for appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the prior final decision in this matter, as 
issued in a June 1993 RO rating decision, the evidence under 
consideration consisted of the veteran's service medical 
records, private medical records, lay statements made by the 
veteran, and a VA exam dated April 1967.

The veteran's initial claim of entitlement to service 
connection for residuals of a penicillin reaction was denied 
by RO rating decision dated in April 1967.  This rating 
decision indicates that the basis for the RO's denial is the 
lack of competent evidence of a diagnosis of any residual 
disability.  The veteran did not timely appeal this decision; 
therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  The veteran filed a request to 
reopen this previously disallowed claim, and in a June 1993 
rating decision, the RO denied the veteran's request to 
reopen his claim for residuals of a penicillin reaction 
because he still had not shown evidence of a chronic residual 
disability.  The veteran did not timely appeal the RO's 
decision in June 1993; therefore, it became final.  Id.

The veteran filed another request to reopen this claim in 
August 2003.  The RO reopened his claim and denied it on the 
merits in a rating decision dated in February 2005.  
Following the RO's denial in June 1993, additional evidence 
was associated with the claims file, including lay statements 
of the veteran that he lost his sense of smell and a medical 
statement from Dr. Kerr stating that it is possible for a 
person to lose his or her sense of smell as a consequence of 
a reaction to penicillin.

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may 
not discuss the merits of final decision until the veteran 
has presented new and material evidence sufficient for the 
Board to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

In regard to whether the veteran's claim may be reopened, the 
Board finds that both the veteran's lay statements concerning 
his sense of smell and the statement from Dr. Kerr constitute 
new and material evidence.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  First, neither of these pieces of 
evidence was part of the record at the time of the prior 
final rating decision in June 1993.  Therefore, they are new.  
Second, they offer evidence that the veteran may have 
suffered a specific residual disability as a result of his 
penicillin reaction.  The veteran's lay statements are 
material because they directly address the RO's basis for 
denial for lack of evidence of a current disability.  
Further, the veteran's statements are competent because the 
veteran may state opinions based on his sense of smell.  See 
Layno Brown, 6 Vet. App. 465, 469 (1994) (stating that a 
witness is competent to testify based on his senses- that 
which is hearing, felt, seen, smelled, or tasted.)  

Given the subjective nature of a diagnosis of lack of sense 
of smell, the Board places high probative value on the 
veteran's lay assertions.  However, the veteran's lay 
assertions would not independently reopen his claim because 
he is not competent to relate his currently claimed 
disability to his penicillin reaction.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating the veteran 
is not competent to make a medical diagnosis as to the cause 
of his disability).  He is merely competent to state that he 
has no sense of smell.  In this case, the second piece of new 
evidence submitted by the veteran, the statement from Dr. 
Kerr, offers medical evidence that the veteran's claimed 
disability may be related to an in-service event, namely the 
veteran's adverse reaction to a penicillin injection.  Only 
together do the new pieces of evidence establish facts 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  

In sum, the Board is of the opinion that the above described 
evidence is material to the veteran's claim because it 
suggests the veteran may suffer from a disability as a direct 
result of his in-service penicillin reaction.  Therefore, 
presuming the credibility of the evidence submitted, the 
evidence discussed above is considered new and material.  See 
Justus, supra.  Such evidence is so significant that it must 
now be considered in order to fairly decide the merits of 
these claims, and as such, the claim for entitlement to 
service connection for residuals of a penicillin reaction, to 
include loss of sense of smell, must be reopened for full 
review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a 
penicillin reaction, to include loss of sense of smell, is 
reopened, and to this extent the claim is granted.


REMAND

While the veteran has offered sufficient new and material 
evidence to reopen his claim, there is nevertheless 
insufficient evidence in the record for the Board to make a 
proper determination.  Specifically, there is no medical 
evidence in the record addressing whether the veteran's 
claimed disability of loss of sense of smell is etiologically 
related to an in-service event including his reaction to 
penicillin.  

Under McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim."

In this case, without making a determination on credibility, 
the Board has accepted the veteran's lay statements as 
competent evidence that he suffers from a current disability, 
namely loss of sense of smell.  The veteran's current 
statements are supported by treatment records from January 
1990 in which the veteran previously stated he had lost his 
sense of smell.  The Board has also reviewed the veteran's 
service treatment records and finds that the veteran suffered 
a reaction to penicillin which kept him hospitalized for 
multiple months.  Finally, the Board accepts Dr. Kerr's 
statement as an indication that the veteran's current loss of 
sense of smell could possibly be related to his in-service 
penicillin reaction.  However, since it is not clear whether 
Dr. Kerr examined the veteran or his claims file, and since 
Dr. Kerr did not proffer an opinion on the etiology of this 
veteran's disability, there is insufficient medical evidence 
in the file to properly adjudicate the claim.  Thus, under 38 
U.S.C.A. § 5103A(d)(2)) and McLendon, a new medical exam is 
necessary.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claim of entitlement to service connection for 
residuals of a penicillin reaction.  Dingess held that VA 
must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any residuals of a penicillin reaction, to 
include loss of sense of smell.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing. After 
reviewing the record and examining the 
veteran, the examiner should then provide 
an opinion as to whether any residuals of 
a penicillin reaction, including loss of 
sense of smell, are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to the 
veteran's active service.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has any 
residuals from a penicillin reaction 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


